                Case 3:19-cv-00807-RS Document 84 Filed 05/16/19 Page 1 of 7



     JOSEPH H. HUNT                                      Judy Rabinovitz*
 1
     Assistant Attorney General                          ACLU FOUNDATION
 2   SCOTT G. STEWART                                    IMMIGRANTS’ RIGHTS PROJECT
     Deputy Assistant Attorney General                   125 Broad Street, 18th Floor
 3   WILLIAM C. PEACHEY                                  New York, NY 10004
     Director                                            T: (212) 549-2660
 4
     Office of Immigration Litigation                    F: (212) 549-2654
 5   District Court Section                              jrabinovitz@aclu.org
     EREZ REUVENI
 6   Assistant Director                                  Attorney for Plaintiffs
 7   PATRICK GLEN
     Senior Litigation Counsel
 8   T. BENTON YORK
     Trial Attorney
 9   ARCHITH RAMKUMAR
10   Trial Attorney
     U.S. Department of Justice
11   Civil Division
     Office of Immigration Litigation
12   District Court Section
13   P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
14   Tel: (202) 598-8060
     Archith.Ramkumar@usdoj.gov
15
16
                                 UNITED STATES DISTRICT COURT
17                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

18
                                                     )       Civil Action No. 3:19-cv-0807-RS
19
      Innovation Law Lab, et al.,                    )
20                                                   )
             Plaintiffs,                             )       THE PARTIES’ JOINT STIPULATION
21                                                   )       FOR AN EXTENSION OF TIME
22                                                   )       TO RESPOND TO UPCOMING
      v.                                             )       DEADLINES
23                                                   )
      Kirstjen Nielsen, et al.,                      )
24                                                   )
25           Defendants.                             )
                                                     )
26
27
28


     THE PARTIES’ JOINT STIPULATION FOR AN EXTENSION OF TIME TO RESPOND TO UPCOMING DEADLINES
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                Case 3:19-cv-00807-RS Document 84 Filed 05/16/19 Page 2 of 7




 1           The parties hereby jointly stipulate to an extension of time for: (1) Defendants to answer
 2   or otherwise respond to the Complaint; and (2) the parties to file their initial case management
 3   statement, along with a corresponding extension of the date of the initial case management
 4   conference. The parties offer the following support for their stipulation:
 5               1. Plaintiffs filed their Complaint on February 14, 2019, see Dkt. 1, and served their
 6       Complaint on Defendants on February 28, 2019.
 7               2. On April 8, 2019, this Court granted Plaintiffs’ motion for a preliminary
 8       injunction. See Dkt. 73. Thereafter, Defendants filed a notice of appeal from this Court’s
 9       order. See Dkt. 75.
10               3. Subsequently, the U.S. Court of Appeals for the Ninth Circuit set a deadline of
11       May 8, 2019 for Defendants to file their opening brief. See Innovation Law Lab et al. v.
12       Kirstjen Nielsen et al., No. 19-15716, Dkt. 2 (9th Cir. Apr. 11, 2019). In addition,
13       Defendants “exercise[d] their right to seek a stay from the Court of Appeal[s],” Dkt. 73 at 26,
14       and, in the interim, the Ninth Circuit administratively stayed the preliminary injunction
15       pending consideration of Defendants’ motion to stay. See Innovation Law Lab et al. v.
16       Kirstjen Nielsen et al., No. 19-15716, Dkt. 6 (9th Cir. Apr. 12, 2019).
17               4. In view of the pending Ninth Circuit litigation, this Court granted Defendants’
18       consent motion for a 30-day extension of time to answer or otherwise respond to the
19       Complaint on or before May 29, 2019. See Dkt. 79.
20               5. On April 26, the Ninth Circuit issued an Order modifying the briefing schedule
21       while the panel considered Defendants’ motion for a stay. As a result of the Order, the
22       deadline for Defendants to submit their opening brief is now May 22. See Innovation Law
23       Lab et al. v. Kirstjen Nielsen et al., No. 19-15716, Dkt. 20 (9th Cir. Apr. 20, 2019).
24               6. On May 7, the Ninth Circuit, in a published opinion, granted Defendants’ motion
25       for a stay, finding that Defendants were “likely to prevail” on Plaintiffs’ claims that the
26       Migrant Protection Protocols (MPP) lacks statutory authorization and that MPP should have
27       gone through notice and comment rulemaking, the only claims that “could justify a
28       nationwide injunction halting the implementation of the MPP on a wholesale basis,” and that


     PARTIES’ JOINT STIPULATION FOR AN EXTENSION OF TIME TO RESPOND TO UPCOMING DEADLINES
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                           1
                Case 3:19-cv-00807-RS Document 84 Filed 05/16/19 Page 3 of 7




 1       “[t]he remaining factors governing issuance of a stay pending appeal weigh in the
 2       government’s favor.” Innovation Law Lab et al. v. Kirstjen Nielsen et al., No. 19-15716, ---
 3       F.3d ----, 2019 WL 2005745*1-5 (9th Cir. May 7, 2019).
 4               7. Defendants’ opening brief in the Ninth Circuit remains due on May 22, while
 5       Plaintiffs’ answering brief is due on June 19. Defendants’ reply brief is due within 21 days
 6       after service of Plaintiffs’ answering brief. See Innovation Law Lab et al. v. Kirstjen Nielsen
 7       et al., No. 19-15716, Dkt. 20 (9th Cir. Apr. 20, 2019).
 8               8. In light of these developments, Defendants request an additional 60-day extension
 9       of time to answer or otherwise respond to the Complaint so that their response must be filed
10       on or before July 29, 2019. Plaintiffs have consented to this request.
11               9. In addition, the parties seek to extend the deadline for the filing of the case
12       management statement, which is currently due by May 16, see Dkt. 36, until May 30, 2019.
13       The parties seek a corresponding extension of the initial case management conference,
14       currently scheduled for May 23. See Dkt. 36.
15               10. The parties further note that they have initially met and conferred concerning how
16       this case should proceed in light of the Ninth Circuit’s stay of the injunction and the
17       upcoming merits briefing in Defendant’s appeal.
18               a. Plaintiffs believe they are entitled to limited discovery, and wish to meet and
19                   confer concerning discovery as part of preparation of the case management
20                   statement. Plaintiffs believe that, consistent with Ninth Circuit authority, district
21                   court proceedings in this case should proceed pending the interlocutory appeal,
22                   and discovery is appropriate and necessary, at a minimum, with regard to details
23                   of the agency procedures governing the assessment of fear of return to Mexico. In
24                   addition, the completeness of the administrative record has not been resolved.
25               b. Defendants believe discovery is inappropriate in an Administrative Procedure Act
26                   case such as this where they have already served the certified administrative
27                   record, where the pending appeal involves the same certified administrative
28                   record, and where no answer or responsive pleading has yet been filed.


     PARTIES’ JOINT STIPULATION FOR AN EXTENSION OF TIME TO RESPOND TO UPCOMING DEADLINES
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                           2
                Case 3:19-cv-00807-RS Document 84 Filed 05/16/19 Page 4 of 7




 1                   Accordingly, Defendants notify the court of their intention, should the parties not
 2                   reach an agreement on how this case should proceed or on discovery matters, to
 3                   move to stay proceedings in district court pending resolution of the appeal.
 4   //
 5   //
 6   //
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     PARTIES’ JOINT STIPULATION FOR AN EXTENSION OF TIME TO RESPOND TO UPCOMING DEADLINES
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                                                           3
                Case 3:19-cv-00807-RS Document 84 Filed 05/16/19 Page 5 of 7



                                                     Respectfully submitted,
 1
 2                                                   JOSEPH H. HUNT
                                                     Assistant Attorney General
 3
                                                     SCOTT G. STEWART
 4
                                                     Deputy Assistant Attorney General
 5
                                                     WILLIAM C. PEACHEY
 6                                                   Director
 7
                                                     EREZ REUVENI
 8                                                   Assistant Director
 9                                                   PATRICK GLEN
10                                                   Senior Litigation Counsel

11                                                   T. BENTON YORK
                                                     Trial Attorney
12
                                                     /s/ Archith Ramkumar
13
                                                     ARCHITH RAMKUMAR
14                                                   Trial Attorney
                                                     N.Y.B. No. 5269949
15                                                   U.S. Department of Justice
16                                                   Civil Division
                                                     Office of Immigration Litigation
17                                                   District Court Section
                                                     P.O. Box 868, Ben Franklin Station
18                                                   Washington, DC 20044
19                                                   Tel: (202) 598-8060
                                                     Archith.Ramkumar@usdoj.gov
20
     Dated: May 16, 2019                             Attorneys for Defendants
21
22                                                   /s/ Judy Rabinovitz
                                                     Judy Rabinovitz*
23                                                   ACLU FOUNDATION
                                                     IMMIGRANTS’ RIGHTS PROJECT
24                                                   125 Broad Street, 18th Floor
25                                                   New York, NY 10004
                                                     T: (212) 549-2660
26                                                   F: (212) 549-2654
                                                     jrabinovitz@aclu.org
27
28   Dated: May 16, 2019                             Attorney for Plaintiffs


     PARTIES’ JOINT STIPULATION FOR AN EXTENSION OF TIME TO RESPOND TO UPCOMING DEADLINES
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                Case 3:19-cv-00807-RS Document 84 Filed 05/16/19 Page 6 of 7




 1                                         [PROPOSED] ORDER
 2           PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that:
 3
             1. Defendants must respond to the Complaint on or before July 29, 2019.
 4
             2. The initial case management statement must be filed on or before May 30, 2019.
 5
             3. The initial case management conference will be held one week after the filing of the
 6
 7               initial case management statement.

 8
 9                           Issued this ____ day of _______, 2019.
10
                                                             _______________________
11
                                                              United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     PARTIES’ JOINT STIPULATION FOR AN EXTENSION OF TIME TO RESPOND TO UPCOMING DEADLINES
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
                Case 3:19-cv-00807-RS Document 84 Filed 05/16/19 Page 7 of 7




 1                                     CERTIFICATE OF SERVICE
 2           I hereby certify that on May 16, 2019, I electronically filed the foregoing document with
 3   the Clerk of the Court for the United States Court of for the Northern District of California by
 4   using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be
 5   accomplished by the CM/ECF system.
 6
                                                     By: /s/ Archith Ramkumar
 7
                                                     Archith Ramkumar
 8                                                   Trial Attorney
                                                     United States Department of Justice
 9                                                   Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     PARTIES’ JOINT STIPULATION FOR AN EXTENSION OF TIME TO RESPOND TO UPCOMING DEADLINES
     Innovation Law Lab v. Nielsen,
     Case No. 3:19-cv-0807-RS
